Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofJuly 2007 Collection Period Start 31-Jul-07 Distribution Date 15-Aug-07 Collection Period End 31-Jul-07 30/360 Day 15 Beg. of Interest Period 31-Jul-07 Actual/360 Days 15 End of Interest Period 15-Aug-07 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,197,889,471.05 1,197,889,471.05 1,174,722,690.86 0.9806603 Total Securities 1,197,889,471.05 1,197,889,471.05 1,174,722,690.86 0.9806603 Class A-1 Notes 5.330380 % 150,000,000.00 150,000,000.00 126,833,219.81 0.8455548 Class A-2 Notes 5.200000 % 375,000,000.00 375,000,000.00 375,000,000.00 1.0000000 Class A-3 Notes 5.200000 % 200,000,000.00 200,000,000.00 200,000,000.00 1.0000000 Class A-4 Notes 5.390000 % 365,079,000.00 365,079,000.00 365,079,000.00 1.0000000 Certificates 0.000000 % 107,810,471.05 107,810,471.05 107,810,471.05 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 23,166,780.19 333,148.75 154.4452013 2.2209917 Class A-2 Notes 0.00 812,500.00 0.0000000 2.1666667 Class A-3 Notes 0.00 433,333.33 0.0000000 2.1666667 Class A-4 Notes 0.00 819,906.59 0.0000000 2.2458333 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 23,166,780.19 2,398,888.67 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 16,263,334.18 Monthly Interest 6,190,754.87 Total Monthly Payments 22,454,089.05 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 2,343,740.93 Aggregate Sales Proceeds Advance 227,159.34 Total Advances 2,570,900.27 Vehicle Disposition Proceeds: Reallocation Payments 372,724.08 Repurchase Payments 111,946.78 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 4,140,393.61 Excess Wear and Tear and Excess Mileage 1,208.89 Remaining Payoffs 0.00 Net Insurance Proceeds 656,585.71 Residual Value Surplus 12,580.01 Total Collections 30,320,428.40 Page5 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofJuly 2007 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 54,392 1,394,349,712.66 9.20000 % 1,197,889,471.05 Total Depreciation Received (18,567,387.97 ) (13,364,087.95 ) Principal Amount of Gross Losses (66 ) (1,591,351.81 ) (1,377,566.17 ) Repurchase / Reallocation (5 ) (131,591.81 ) (111,946.78 ) Early Terminations (10 ) (253,232.10 ) (221,464.51 ) Scheduled Terminations (366 ) (9,104,493.91 ) (8,091,714.78 ) PoolBalance - End of Period 53,945 1,364,701,655.06 9.20000 % 1,174,722,690.86 III. DISTRIBUTIONS Total Collections 30,320,428.40 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 30,320,428.40 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 0.00 3. Reimbursement of Sales Proceeds Advance 0.00 4. Servicing Fee: Servicing Fee Due 998,241.23 Servicing Fee Paid 998,241.23 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 998,241.23 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 333,148.75 Class A-1 Notes Monthly Interest Paid 333,148.75 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 812,500.00 Class A-2 Notes Monthly Interest Paid 812,500.00 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 433,333.33 Class A-3 Notes Monthly Interest Paid 433,333.33 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofJuly 2007 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 819,906.59 Class A-4 Notes Monthly Interest Paid 819,906.59 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 2,398,888.67 Total Note and Certificate Monthly Interest Paid 2,398,888.67 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 26,923,298.50 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 23,166,780.19 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 23,166,780.19 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 3,756,518.31 Page 7 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofJuly 2007 IV. RESERVE ACCOUNT Initial Reserve Account Amount 0.00 Required Reserve Account Amount 26,952,513.10 Beginning Reserve Account Balance 0.00 Reinvestment Income for the Period 0.00 Reserve Fund Available for Distribution 0.00 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 3,756,518.31 Gross Reserve Account Balance 3,756,518.31 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 3,756,518.31 V. POOL STATISTICS Weighted Average Remaining Maturity 27.75 Monthly Prepayment Speed 107 % Lifetime Prepayment Speed 107 % $ units Recoveries of Defaulted and Casualty Receivables 727,081.46 Securitization Value of Defaulted Receivables and Casualty Receivables 1,377,566.17 66 Aggregate Defaulted and Casualty Gain (Loss) (650,484.71 ) Pool Balance at Beginning of Collection Period 1,197,889,471.05 Net Loss Ratio -0.0543 % Cumulative Net Losses for all Periods 0.0543 % 650,484.71 Delinquent Receivables: Amount Number 31-60 Days Delinquent 8,528,903.24 396 61-90 Days Delinquent 38,092.75 2 91-120+ Days Delinquent 16,330.17 1 Total Delinquent Receivables: 8,583,326.16 399 60+ Days Delinquencies as Percentage of Receivables 0.00 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 153,003.37 8 Securitization Value 170,970.93 Aggregate Residual Gain (Loss) (17,967.56 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 153,003.37 8 Cumulative Securitization Value 170,970.93 Cumulative Residual Gain (Loss) (17,967.56 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 0.00 Reimbursement of Outstanding Advance 0.00 Additional Advances for current period 227,159.34 Ending Balance of Residual Advance 227,159.34 Beginning Balance of Payment Advance 0.00 Reimbursement of Outstanding Payment Advance 0.00 Additional Payment Advances for current period 2,343,740.93 Ending Balance of Payment Advance 2,343,740.93 Page 8 of 9 Exhibit 99.1 Nissan AutoLease Trust2007-A Monthly Servicer'sReport for the monthofJuly 2007 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of 9
